     Case 3:20-cv-01066-JAH-WVG Document 10 Filed 08/31/20 PageID.112 Page 1 of 1



1
2
3
4
5
6
7
                            UNITED STATES DISTRICT COURT
8                          SOUTHERN DISTRICT OF CALIFORNIA
9
      JEANNETTE CALVO, Individually and                 Case No.: 20cv1066-JAH (WVG)
10    On Behalf of All Others Similarly
      Situated,
11                                                      ORDER VACATING HEARING
                                       Plaintiff,
12
      v.
13
      SORRENTO THERAPEUTICS, INC.,
14    HENRY JI, and MARK R.
      BRUNSWICK,
15
                                    Defendants.
16
17         After careful review, the Court deems Defendants Sorrento Therapeutics, Inc. et al.’s
18   motion to appoint counsel and for appointment of lead plaintiff (Doc. No. 5), suitable for
19   adjudication without oral argument. See CivLR 7.1 (d.1).
20         Accordingly, IT IS HEREBY ORDERED that Defendant’s motion is taken under
21   submission without oral argument and the hearing set for September 9, 2020, at 10:30 a.m.
22   is VACATED. The Court will issue an order in due course
23         IT IS SO ORDERED.
24
25
26   DATED: August 31, 2020
27                                                  _________________________________
                                                    Hon. John A. Houston
28                                                  United States District Judge
                                                    1
